DETAILED ACTION
1.	The amendment filed on 5/5/22 has been entered.

Claim 1 has been amended.

Claims 1-9 are under consideration.


Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 10-16 directed to Group II non-elected without traverse.  Accordingly, claims 10-16 have been cancelled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
	Cancel claims 10-16.

Allowable Subject Matter

5.    Claims 1-9 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: Claim 1 is drawn to an SRAM comprising, inter alia, first and second transistors; an interconnect structure including a plurality of metal layers, ILDs and a plurality of vias connected to the plurality of metal layers; and a capacitor. The closest art, the combined references of Sharma et al. and Li et al. (PG-Pub 2020/0235105 and USPAT 10,020,311 respectively), fails to teach or suggest a capacitor disposed in the metal interconnect structure, wherein the capacitor comprises a lower metal layer coupled to first and second source nodes of the first and second transistors respectively. See also previous Office action mailed 3/29/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893